                                                                                      Case 2:19-cv-05331-DJH Document 1 Filed 10/04/19 Page 1 of 7




                                                                                1   Joel B. Robbins (011065)
                                                                                    Jesse M. Showalter (026628)
                                                                                2   Lauren E. Channell (033484)
                                                                                3   ROBBINS & CURTIN, P.L.L.C.
                                                                                    301 E. Bethany Home Road, Suite B-100
                                                                                4   Phoenix, Arizona 85012-0001
                                                                                    Telephone: (602) 285-0100
                                                                                5
                                                                                    Facsimile: (602) 265-0267
                                                                                6   joel@robbinsandcurtin.com
                                                                                    jesse@robbinsandcurtin.com
                                                                                7   lauren@robbinsandcurtin.com
                                                                                8
                                                                                    Attorneys for Plaintiff
                                                                                9
                                                                                                                UNITED STATES DISTRICT COURT
                                                                               10
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                                                                     DISTRICT OF ARIZONA
                                                                               11
                                  301 East Bethany Home Road, Suite B-100




                                                                                    Carlos Balli, an individual,
ROBBINS & CURTIN, P.L.L.C.




                                                                               12
                                                                                                                                              No. _______________
                                           Phoenix, Arizona 85012




                                                                               13                  Plaintiff,
                                                                                                                                                  COMPLAINT
                                                                               14      vs.
                                                                               15                                                              (Tort – Civil Rights)
                                                                                    State of Arizona, a government entity; and
                                                                               16   Brad Martin, an individual,                               (Jury Trial Demanded)
                                                                               17
                                                                                                   Defendants.
                                                                               18
                                                                               19            Plaintiff Carlos Balli complains against Defendants State of Arizona and Brad Martin
                                                                               20   as follows:
                                                                               21                                             PARTIES
                                                                               22            1.    Plaintiff Carlos Balli is a resident of Maricopa County, Arizona.
                                                                               23            2.    Defendant State of Arizona is a body politic organized under the laws of the
                                                                               24   State of Arizona.
                                                                               25            3.    Defendant Brad Martin is believed to be a resident of Maricopa County,
                                                                               26   Arizona.
                                                                               27            4.    At all times alleged herein, Defendant Martin was employed by the State of
                                                                               28   Arizona by the Arizona Department of Public Safety (“DPS”) and was acting within the

                                                                                                                         Page 1 of 7
                                                                                      Case 2:19-cv-05331-DJH Document 1 Filed 10/04/19 Page 2 of 7




                                                                                1   course and scope of his employment and under color of state law. He is a “state actor” within
                                                                                2   the meaning of 42 U.S.C. § 1983.
                                                                                3          5.     For Plaintiff’s claims under Arizona state law, Defendant State of Arizona is
                                                                                4   responsible for the conduct of its officers and employees, including Defendant Martin, and
                                                                                5
                                                                                    is liable to Plaintiff for the damages resulting from his behavior under the theory of
                                                                                6
                                                                                    respondeat superior.
                                                                                7
                                                                                                                 JURISDICTION AND VENUE
                                                                                8
                                                                                           6.     The amount in controversy exceeds the jurisdictional limitations of this Court.
                                                                                9
                                                                                           7.     This Court has jurisdiction over Plaintiff’s federal civil rights claim under 28
                                                                               10
                                                                                    U.S.C. § 1331 and 28 U.S.C. § 1343.
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11
                                  301 East Bethany Home Road, Suite B-100




                                                                                           8.     This Court has supplemental jurisdiction over claims arising under the laws of
ROBBINS & CURTIN, P.L.L.C.




                                                                               12
                                                                                    the State of Arizona under 28 U.S.C. § 1367(c).
                                           Phoenix, Arizona 85012




                                                                               13
                                                                                           9.     As to Plaintiff’s claims under Arizona state law, Plaintiff served a timely
                                                                               14
                                                                                    notice of claim under A.R.S. § 12-821.01 upon Defendant State of Arizona on or about July
                                                                               15
                                                                                    5, 2019. The notice of claim complied in all ways with the statute, was timely served, and
                                                                               16
                                                                                    is deemed denied by operation of law.
                                                                               17
                                                                                           10.    The events giving rise to this action occurred in Maricopa County, Arizona.
                                                                               18
                                                                                    Thus, venue is proper in the District of Arizona under 28 U.S.C. § 1391(b).
                                                                               19
                                                                                                                         JURY DEMAND
                                                                               20
                                                                                           11.    Plaintiff demands a jury trial.
                                                                               21
                                                                                                 FACTUAL ALLEGATIONS COMMON TO ALL COUNTS
                                                                               22
                                                                                           12.    On January 17, 2019 in Glendale, Arizona, DPS’s Gang Immigration
                                                                               23
                                                                                    Intelligence Team Enforcement Mission (“GIITEM”) was searching for Plaintiff Carlos
                                                                               24
                                                                                    Balli, who was suspected of car theft and fleeing an officer. There were no indications that
                                                                               25
                                                                                    Plaintiff was armed or was a danger.
                                                                               26
                                                                                           13.    After being followed by the police, Plaintiff ran away.
                                                                               27
                                                                               28

                                                                                                                         Page 2 of 7
                                                                                      Case 2:19-cv-05331-DJH Document 1 Filed 10/04/19 Page 3 of 7




                                                                                1          14.    In a DPS helicopter circling above the area, DPS officers saw the infrared
                                                                                2   signature of a person lying in some brush.
                                                                                3          15.    The officers gave this person’s location to other officers, including Defendant
                                                                                4   Martin and K9 Storm.
                                                                                5          16.    When Defendant Martin, K9 Storm, and other officers located Plaintiff, he
                                                                                6   raised his hands. The helicopter video shows Plaintiff lying on the ground with his hands
                                                                                7   up:
                                                                                8
                                                                                9
                                                                               10
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12
                                           Phoenix, Arizona 85012




                                                                               13
                                                                               14
                                                                               15
                                                                               16          17.    Defendant Martin allowed Storm to maul Plaintiff’s face and left arm.
                                                                               17          18.    Plaintiff sustained a severe degloving facial laceration and substantial
                                                                               18   bleeding.
                                                                               19          19.    At the hospital, a trauma team performed surgery. The following photo shows
                                                                               20   a doctor holding Plaintiff’s nose flesh, which is torn almost completely off of his face:
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28

                                                                                                                         Page 3 of 7
                                                                                      Case 2:19-cv-05331-DJH Document 1 Filed 10/04/19 Page 4 of 7




                                                                                1          20.      Defendant Martin had previously allowed K9 Storm to attack a non-dangerous
                                                                                2   suspect. On March 11, 2017, Defendant Martin allowed K9 Storm to attack Carlos Castro,
                                                                                3   after Castro was tased, fell off a roof, and restrained by several law enforcement officers.
                                                                                4          21.      After the March 2017 mauling, Defendant State of Arizona knew or should
                                                                                5   have known that K9 Storm was unsafe and needed to be retired and that Defendant Martin
                                                                                6   needed retraining on the use of canine force on unarmed and subdued suspects.
                                                                                7          22.      However, Defendant State of Arizona failed to retire K9 Storm and failed to
                                                                                8   provide Defendant Martin with the appropriate training or retraining before the subject
                                                                                9   incident.
                                                                               10          23.      As a result of the negligent, reckless, willful, and intentional actions and
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11   omissions of Defendant State of Arizona and Defendant Martin, Plaintiff sustained serious
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   injuries, permanent scarring and disfigurement, and emotional distress, and he incurred
                                           Phoenix, Arizona 85012




                                                                               13   medical expenses, other economic losses, and general damages.
                                                                               14          24.      Plaintiff has experienced emotional and psychological trauma and distress as
                                                                               15   a result of the incident and his severe facial injuries. The incident has left Plaintiff with
                                                                               16   permanent and life-altering facial scars and has substantially altered his appearance:
                                                                               17
                                                                               18
                                                                               19
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27               Plaintiff before the attack.                  Plaintiff after the attack.

                                                                               28

                                                                                                                               Page 4 of 7
                                                                                       Case 2:19-cv-05331-DJH Document 1 Filed 10/04/19 Page 5 of 7




                                                                                1                                              COUNT I
                                                                                2                                        Assault and Battery
                                                                                3                               Against Defendant State of Arizona
                                                                                4            25.   Plaintiff incorporates all preceding paragraphs as if fully set forth herein.
                                                                                5            26.   At all relevant times, Defendant Martin was acting in the course and scope of
                                                                                6   his employment for Defendant State of Arizona.
                                                                                7            27.   Defendant Martin assaulted and battered Plaintiff when he released K9 Storm
                                                                                8   and allowed the dog to attack and maul Plaintiff.
                                                                                9            28.   Defendant Martin intentionally caused harmful or offensive contact to
                                                                               10   Plaintiff.
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11            29.   The assault and battery were not justified.
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12            30.   As a result of the assault and battery, Plaintiff sustained serious injuries,
                                           Phoenix, Arizona 85012




                                                                               13   permanent scarring and disfigurement, and emotional distress, and he incurred medical
                                                                               14   expenses, other economic losses, and general damages.
                                                                               15                                             COUNT II
                                                                               16                                             Negligence
                                                                               17                               Against Defendant State of Arizona
                                                                               18            31.   Plaintiff incorporates all preceding paragraphs as if fully set forth herein.
                                                                               19            32.   Defendant State of Arizona owes a duty of care to members of the public with
                                                                               20   whom its DPS officers come into contact and/or investigate, including Plaintiff.
                                                                               21            33.   Defendant State of Arizona breached this duty by failing to adequately
                                                                               22   supervise its officers, including Defendant Martin and K9 Storm.
                                                                               23            34.   Defendant State of Arizona breached this duty by failing to adequately train
                                                                               24   its DPS officers with respect to the seizure of suspects and the use of force, including canine
                                                                               25   force.
                                                                               26            35.   Defendant State of Arizona breached this duty by failing to adopt adequate
                                                                               27   and reasonable policies and training with respect to the seizure of suspects and the risks of
                                                                               28   using force, including canine force.

                                                                                                                           Page 5 of 7
                                                                                       Case 2:19-cv-05331-DJH Document 1 Filed 10/04/19 Page 6 of 7




                                                                                1              36.   Defendant State of Arizona breached this duty by failing to retire K9 Storm
                                                                                2   and failing to retrain Defendant Martin after Martin released Storm and allowed the dog to
                                                                                3   maul a suspect who had been handcuffed and subdued in March 2017.
                                                                                4              37.   As a result of Defendant State of Arizona’s breaches, Plaintiff sustained
                                                                                5   serious injuries, permanent scarring and disfigurement, and emotional distress, and he
                                                                                6   incurred medical expenses, other economic losses, and general damages.
                                                                                7                                              COUNT III
                                                                                8                        42 U.S.C. § 1983 – Violation of Fourth Amendment
                                                                                9                                   Against Defendant Brad Martin
                                                                               10              38.   Plaintiff incorporates all preceding paragraphs as if fully set forth herein.
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11              39.   Plaintiff has a Fourth Amendment right to be free from unreasonable seizures
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   and excessive force.
                                           Phoenix, Arizona 85012




                                                                               13              40.   Defendant Martin violated Plaintiff’s Fourth Amendment rights when he
                                                                               14   released K9 Storm and allowed the dog to attack and maul Plaintiff.
                                                                               15              41.   Because Defendant Martin’s actions were done knowingly, intentionally, and
                                                                               16   maliciously, Plaintiff is entitled to recover compensatory and punitive damages.
                                                                               17
                                                                               18              WHEREFORE, Plaintiff prays for judgment as follows:
                                                                               19              A.    For special damages, including but not limited to current and future medical
                                                                               20   fees and expenses, lost wages and/or loss of earning capacity, and other economic losses;
                                                                               21              B.    For general and compensatory damages, including but not limited to pain and
                                                                               22   suffering, permanent scarring and disfigurement, emotional distress, and loss of enjoyment
                                                                               23   of life;
                                                                               24              C.    For punitive damages against Defendant Martin;
                                                                               25              D.    For taxable costs and pre- and post-judgment interest to the extent permitted
                                                                               26   by law;
                                                                               27              E.    For attorney’s fees and costs under 42 U.S.C. § 1988 to the fullest extent
                                                                               28   permitted by law; and

                                                                                                                            Page 6 of 7
                                                                                    Case 2:19-cv-05331-DJH Document 1 Filed 10/04/19 Page 7 of 7




                                                                                1      F.    Such other relief as the Court deems just and proper.
                                                                                2      RESPECTFULLY SUBMITTED: October 4, 2019.
                                                                                3                                       ROBBINS & CURTIN, p.l.l.c.
                                                                                4                                By:    /s/ Joel B. Robbins
                                                                                5                                       Joel B. Robbins
                                                                                                                        Jesse M. Showalter
                                                                                6                                       Lauren E. Channell
                                                                                7                                       301 E. Bethany Home Road, Suite B-100
                                                                                                                        Phoenix, Arizona 85012
                                                                                8                                       Attorneys for Plaintiff
                                                                                9
                                                                               10
                             Telephone: (602) 285-0707 ♦ Fax: (602) 265-0267




                                                                               11
                                  301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12
                                           Phoenix, Arizona 85012




                                                                               13
                                                                               14
                                                                               15
                                                                               16
                                                                               17
                                                                               18
                                                                               19
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28

                                                                                                                   Page 7 of 7
